Citation Nr: 1233766	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to regional office withholding of attorney fees in connection with past due monies owed the Veteran because of the October 2008 rating decision.

(The issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant is the subject of a separate, but concurrently issued, Board decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  The appellant is the Veteran's attorney. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2012, the Board remanded the appeal.


FINDING OF FACT

Within 30 days of the date of execution of the October 25, 2009, attorney fee agreement, the appellant did not notify the RO of the existence of the agreement and provide it with a copy of the agreement.


CONCLUSION OF LAW

The criteria for entitlement to RO withholding of attorney fees in connection with past due monies owed the Veteran because of the October 2008 rating decision have not been met and the claim is denied.  38 C.F.R. § 14.636 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Although the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is potentially applicable to a great number of claims, the Board finds that the VCAA is not applicable to the current appeal because the law and not the evidence in this case is dispositive in this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); See also Dela Cruz v. Principi, 15 Vet. App. 143, No. 99-158 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).   

In the regard, the Board finds that the post-remand development substantially complied with the development ordered in the April 2012 Remand because the AMC/RO obtain from the appellant clarification as to whether he wished to continue his appeal and the amount of the EAJA fees already paid to him in connection with the underlying claim by the Veteran.  See Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Claim

The appellant claims, in substance, that the October 25, 2007, attorney fee agreement that was marked received by the Board on October 29, 2007, should have been sufficient to place the RO on notice of the terms of that attorney fee agreement and the RO was therefore obligated to withhold its attorney fees in connection with the payment of monies to the Veteran in connection with an October 2008 rating decision.

In this regard, 38 C.F.R. § 14.636(h)(4) provides as follows in regard to the payment of fees by VA directly to an agent or attorney from past-due benefits:

(4) In addition to filing a copy of the fee agreement with the Office of the General Counsel as required by paragraph (g) of this section, the agent or attorney must notify the agency of original jurisdiction within 30 days of the date of execution of the agreement of the existence of an agreement providing for the direct payment of fees out of any benefits subsequently determined to be past due and provide that agency with a copy of the fee agreement.  [Emphasis added]

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United States Court of Appeals for Veterans Claims (Court) held that where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit.

As to the facts of this case, they are not in dispute.  

On October 25, 2007, the Veteran executed an attorney fee agreement in favor of the appellant that provided for the direct payment of fees to the appellant out of any benefits determined by VA to be past due to the Veteran.  On October 29, 2007, the Board received this attorney fee agreement.  

An October 2008 rating decision granted the Veteran earlier effective dates for his 60 percent rating for a low back disability, a total rating based on individual unemployability (TDIU), and Dependent's Education Assistance.  The RO notified the appellant that it was not withhold attorney fees owed him in connection with the past due monies it paid the Veteran in connection with the October 2008 rating decision because it did not have notice of such an agreement.  

On March 4, 2009, the RO received from the appellant, for the first time, a copy of the October 25, 2007, attorney fee agreement in favor of the appellant which agreement was marked received by the Board on October 29, 2007.  

In June 2009, pursuant to a Freedom of Information Act (FOIA) request from the appellant, copies of screens from the Veterans Appeals Control and Locator System (VACOLS) were mailed to the appellant and associated with the claims files which screens only document an earlier August 2004 attorney fee agreement.

Initially, the Board notes that the record does not show and the appellant does not argue that it directly provided the RO with notice and a copy of its new October 25, 2007, attorney fee agreement until March 4, 2009.

Instead, the appellant's argument boils down to a claim that in the normal course of its operations the Board, after receiving the new attorney fee agreement on October 29, 2007, should have recorded it in VACOLS, added it to the claims file, and forwarded it to the RO.  Therefore, the appellant should have a right to depend on the Board's normal operating procedure to provide the RO with timely notice and a copy of its new October 25, 2007, attorney fee agreement.  It is also argued, in substance, that the appellant should not be penalized because the Board failed to act as its agent in providing the RO with its new October 25, 2007, attorney fee agreement.

The Board will concede for the purpose of this decision that it is the normal Board practice to associate with the claims file all correspondence received from the Veteran and his attorney in connection with a claim for VA benefits, including a new attorney fee agreement.  

However, a review of the record on appeal does not reveal that the new October 25, 2007, attorney fee agreement, despite the copy provided by the appellant showing that it was received by the Board on October 29, 2007, was in fact ever associated with the claims file until the RO received a copy of it from the appellant on March 4, 2009.  

Moreover, notwithstanding the appellant's claims to the contrary, the Board is unaware of any formal written operating procedure that required it in 2007 to provide ROs' with copies of new attorney fee agreements received by the Board.  Moreover, the Board finds that the "presumption of regularity" pursuant to which it is presumed that government officials have properly discharged their official duties, can only be used as a shield to protect government entities and not a sword to support an appellant's claim against such entities.  See Evans v. Brown, 9 Vet. App. 273 (1996); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Furthermore, the Board finds that the plain language of 38 C.F.R. § 14.636(h)(4) specifically places the burden on the appellant to provide the RO with notice and an actual copy of the attorney fee agreement within 30 days of its execution before the RO can be compelled to withhold attorney fees from an award.  See Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984) (holding that when "Congress has directly spoken to the precise question at issue" and "the intent of Congress is clear, that is the end of the matter").  Similarly, the Board finds that its receipt of the new attorney fee agreement on October 29, 2007, cannot act as constructive notice to the RO of the attorney fee agreement because nothing in the plain language of 38 C.F.R. § 14.636(h)(4) allows for constructive notice.  Id. 

The Court has held that the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  Therefore, the Board finds that its receipt of the new attorney fee agreement on October 29, 2007, cannot act as adequate notice under 38 C.F.R. § 14.636(h)(4).  


Accordingly, because the appellant does not claim and the record does not show that it directly provided the RO with notice and a copy of its new October 25, 2007, attorney fee agreement until March 4, 2009, more than 30 days after its execution, the claim that the RO should have withheld attorney fees from past due monies owed the Veteran in connection with the October 2008 rating decision is denied as a matter of law.  See 38 C.F.R. § 14.636(h)(4); Sabonis, supra.


ORDER

The claim for entitlement to RO withholding of attorney fees in connection with past due monies owed the Veteran because of the October 2008 rating decision is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


